Title: To Thomas Jefferson from Samuel Stanhope Smith, [March? 1779]
From: Smith, Samuel Stanhope
To: Jefferson, Thomas



Sir
[March? 1779].

I have had a transient view of a general scheme of education for this state, which I am informed was so far approved by the last Assembly as to be submitted to the consideration of the people and referred to a future session. The nature of the design must recommend it to every lover of learning and of his country; the idea was greatly imagined; and the whole plan bears an impression of the wisdom of antiquity, when legislation and philosophy were always connected, and but different parts of the same sage characters. I entertain no doubt of its importance and utility; but whether it be practicable in the present state of opinions and parties in this country is a more dubious point. It is that which has induced me a stranger to address a letter to you, who are reputed to be the author of the plan; whose rank and character at least must give you a principal share in  carrying it into effect. I foresee that the chief obstacle to its execution will arise from the variety of religious sentiments that exist in the state. The expence that will unavoidably attend it ought not to create the least difficulty in the breast of a wise legislator. It is applying money to its most valuable and important use. The opposition of parties will create a barrier of a different kind. Each solicitous for their own preservation and jealous of their antagonists, will be very scrupulous with regard to the character and profession of the teacher to whom they are going to intrust their children. In many places the public master will be deserted by half his hundred, and a rival opposed to him in the same neighbourhood. And the present disposition of the people is such as to render it dangerous to attempt to compel them to abide by the choice which the state may make for them in their schools, more than in their churches; or to contribute to support a man whose services they do not use. However, this difficulty might be considerably alleviated in the hundred schools by a few precautions, if matters were reconciled in the higher schools or academies, and in the university. Whatever party enjoys the preeminence in these will insensibly gain upon the others, and soon acquire the government of the state. This contest will chiefly lie betwixt the Presbyterians and the Episcopalians. The Baptists and Methodists content themselves with other kinds of illuminations than are afforded by human science. In the scheme, I observe that William & Mary is to be the university; and her visitors and professors will enjoy the power of appointing the academical and other masters, and of prescribing the system of education. Be assured Sir, that while she continues under her present influence, the proposal will alarm the whole body of Presbyterians. In their view it will be erecting a noble fabric upon too contracted a bottom, and they will oppose it. It will be insufficient to say that in the present dearth of capable professors, the learned among them may possibly find some place. The security is not precise and well ascertained. The jealousy of parties is eager eyed, and can espy dangers under very handsome appearances. The partialities of sects indeed ought to have no place in a system of liberal education. They are the disgrace of science and would to Heaven it were possible utterly to banish them from the society of men. But such is our misfortune; they exist; and they exist in considerable force. A direct attack upon them, or even the most oblique, where it is discerned, serves only to inflame an evil that might be palliated, if not effectually cured by generous and candid measures. The very name of party, altho a man should be as far from believing the peculiar dogmas of his own sect, as of  that which he opposes for its sake; yet the name is apt to inflame his passions, to produce a blind and perverse zeal for his partizans, and to plant round him eyes of jealousy, and points of steel. How few are possessed of that cool and philosophic temper, and that confinement of sentiment that is necessary to overcome this unhappy influence! And these few are usually the men who are the least trusted by their own faction. I said the Presbyterians as a separate sect would oppose the intrusting another sect with the election of their masters and professors, and with the power of prescribing their forms of education. They are a numerous body, and not destitute of learning, whose concurrence may be found necessary on the present occasion, and whose opposition may embarrass, if not disconcert any general scheme of education wherein they are neglected, and likely to be undermined. Good God! What suspicions, what animosities divide the disciples of a religion whose ruling maxim is charity and love! It is time to heal these divisions, as well for the honour of religion, as in order to promote the noblest literary design to which this or any other country has given birth. Difference of external forms and names will always preserve the same distrustful, narrow, and contentious spirit, equally detrimental to religion and to learning. It will indeed excite the emulation of the antagonists; but it will direct that emulation too much to the defence of their characteristic peculiarities, and thus in reality contract the free spirit and the sphere of science, and substitute bigotry and prejudice in the room of true philosophy. Each will endeavour to defeat a system of education in which the other enjoys the superiority. Whereas if they were united under one denomination their efforts, instead of being divided and opposed, would concenter on one object, and concur in advancing the same important enterprize. My extreme love of peace, of that benevolence which my religion recommends, and of enlarged and liberal inquiry in matters of science, makes me wish for a union, at least of the two capital sects of christians [in] this state. And this appears to me to be the most favourable moment in which such a design could be proposed. Nor do I think it by any means impracticable if one party will descend a little from that pride and insolence; and the other relax somewhat of that rigour and austerity that have hitherto characterized them. This I conceive would be an effectual measure, and indeed the only one, to give effect [to] this new literary system. If you should think it feasible, [or that] it would in any degree promote the object you have in view my small influence on one of the parties, and my utmost exertions shall be at your service. But till  I know your opinion of it, I shall say no more upon the subject. I have no personal interest that I know of in making the proposal. In my present situation my honour, in the common acceptation of that word, and my interest seem rather to oppose it. However when religion, learning, or my country’s good require my aid, I would not wish to occupy a place that would be injurious to either. I have no ambition to become the leader of a sect. And I may add to this that I do not expect to continue in Virginia long enough to reap any advantage by the change, were any to be gained. But it would make me happy before I go, to contribute to the success of so salutary a project. If you approve of my opinion, I shall hope by some means to know it. If not, I beg that it may remain a secret with you and that whatever judgment you may pass upon the judiciousness and propriety of my present interposition, you would, at least attribute it to good motives; for such alone have influenced Sir, yr. mo. hbl. servt.,

Saml. S Smith

